DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/11/2017. It is noted, however, that applicant has not filed a certified copy of the CN201721008921.8 application as required by 37 CFR 1.55.
Receipt is acknowledged of the certified copy of GB1715235.6 required by 37 CFR 1.55.

Claim Objections
Claim 2 recites that it is “independent of any previous claim or dependent on Claim 1.” However, claim 2 recites all the features of claim 1, which would be redundant if claim 2 is dependent on claim 1. Claim 2 should be amended such that it is in independent form.
Claims 3-4 line 1, “An exercise apparatus” should be changed to --The exercise apparatus--.
Claim 5 recites that it is “independent of any previous claim or dependent on Claim 1.” However, claim 5 recites all the features of claim 1, which would be redundant if claim 2 is dependent on claim 1. Claim 5 should be amended such that it is in independent form.
Claims 6-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claims 6-7, 11-12, and 20 each recites the phrase “according to any one or more of the preceding claims” which implies that these claims can refer to a plurality of preceding claims, thus claims 6-7, 11-12, and 20 do not refer to other claims in the alternative only. Claims 8-10 depend on claim 7 and claims 13-19 depend on claim 12. Accordingly, claims 6-20 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2009/0192026 (Mason).
Regarding claim 1, Mason discloses an exercise apparatus (FIGS. 1-5, abstract) comprising a first upstanding support 110 (FIGS. 1-5), the exercise apparatus also comprising a pair of arms 140,150 (FIGS. 1-5), each arm has a first end and a second end (FIGS. 1-5), each arm, towards its first end, is pivotably connected to the first support 110 (FIGS. 1-5, para 0009), each arm 140,150 comprising a second end remote from the first end which connects to the first support, wherein each arm has a handle 180,200, to enable manual use of the arms (FIGS. 1-5, para 0021).
Regarding claim 2, Mason discloses an exercise apparatus (FIGS. 1-5, abstract) comprising a first upstanding support 110 (FIGS. 1-5), the exercise apparatus also comprising a pair of arms 140,150,430,440 (the pivoting arms 140,150 and their respective weight bearing pegs 430,440 can be collectively interpreted as the pair of arms - FIGS. 1-5), each arm has a first end and a second end (FIGS. 1-5), each arm, towards its first end, is pivotably connected to the first support 110 at a point which is spaced from the floor (FIGS. 1-5, para 0009), each arm comprising a second end remote from the first end which connects to the first support, wherein each arm has a handle 180,200, to enable manual use of the arms (FIGS. 1-5, para 0021), wherein each arm comprises a mass (weights as shown in phantom in FIGS. 1-5) arranged thereon, and the position of the mass is movable along the arm 430,440 (each of the weights is capable of being moved along each of the weight bearing pegs 430,440 - FIGS. 1-5).
Regarding claim 4, Mason teaches the exercise apparatus according to Claim 2, and further discloses wherein the masses are sleeve shaped (each of the weights as shown in phantom in FIGS. 1-5 can be interpreted as being sleeve shaped since each weight has a cylindrical opening that fits over a rod-shaped weight bearing peg).
Regarding claim 5, Mason discloses an exercise apparatus (FIGS. 1-5, abstract) comprising a first upstanding support 110 (FIGS. 1-5), the exercise apparatus also comprising a pair of arms 140,150 (FIGS. 1-5), each arm has a first end and a second end (FIGS. 1-5), each arm, towards its first end, is pivotably connected to the first support 110 (FIGS. 1-5, para 0009), each arm comprises a holder for a mass 430,440 (FIGS. 1-5), each arm 140,150 comprising a second end remote from the first end which connects to the first support, wherein each arm has a handle 180,200, to enable manual use of the arms (FIGS. 1-5, para 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of US 2016/0193494 (Roepke).
Regarding claim 3, Mason teaches the exercise apparatus according to Claim 2, but does not explicitly disclose wherein the exercise apparatus comprises an adjustable clamp to temporarily fix the position of the mass at different positions along the length of the arm.
Roepke teaches an adjustable clamp 10 to temporarily fix the position of a mass at different positions along the length of an arm (quick-release clamp assembly 10 is capable of securing a set of plates at different positions along the length of a bar - para 0031, abstract, FIGS. 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mason’s invention with the quick-release clamp assembly as taught by Roepke in order to provide a quick and secure means of clamping and easily releasing weights from a bar (Roepke - para 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. The Office notes the following prior art of record are pertinent to the subject matter of the following withdrawn claims:
US 2009/0192026 (Mason) - Claims 6, 12-17, and 19-20; and
US 6,090,020 (Webber) - Claims 7-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784